DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered.
 
Drawings
The drawings were received on 2/8/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 27-39 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 27, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A cable clamp assembly for a cable having a jacket and one or more inner optical fibers, the cable clamp assembly comprising:
a main body; 
a first body; and
a wrap being mounted to the first body and extendable around the jacket, wherein the wrap is adjustable in length to accommodate different diameters for the jacket; and wherein the first body is positioned between a pair of guides of the main body the first body being mounted to the main body with a first fastener positioned between the pair of guides, the first fastener being adjustable to move the first body relative to the main body to adjust a tightness of the wrap around the jacket.
Regarding independent claim 39, the prior art fails to teach or fairly suggest, in addition to the accompanying features of the claim, the following in italics:
A cable clamp assembly for a cable having a jacket, inner optical fibers and an inner strength member comprising:
a jacket clamp assembly and a strength member clamp assembly separate from one another;
wherein the jacket clamp assembly includes a wrap which is extendable around the jacket, wherein the wrap is adjustable in length to accommodate different diameters for the jacket, the wrap including a first loop portion and two coextensive second portions extending perpendicularly from the first loop portion, the coextensive second portions being aligned parallel strips in contact with one another: and
wherein the strength member clamp assembly includes a body mountable to the strength member with a fastener.
Claims 28-38 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883